DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-37 are pending as amended 7/17/20, and are considered herein.

Specification
	The specification is accepted, as filed 11/11/19 and amended 1/15/20.

Drawings
	For the record, the color drawing petition was accepted on 2/5/22 by the office of petitions.  The examiner has found no errors and thus, the drawings are accepted.

Claim Objections
Claims 34 and 37 are objected to because of the following informalities:  Claims 34 and 37 each claim INF-g, while it is properly denoted in the specification as “IFNG” (p. 59). IFN-g would also be acceptable.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9-16, and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2000/066179 A1 by The UAB Research Foundation (hereinafter “UAB”).
Claim 1: UAB discloses a method of systemic delivery of a polypeptide to a subject comprising genetically modifying target skin cells within skin of a subject (comprising non-invasive vaccination onto the skin, NIVS, Pg. 6, Ln. 24) comprising administering to the subject an engineered virus comprising one or more foreign nucleic acid sequences encoding one or more target polypeptides (administering of an adenovirus defective in its E1 and/or E3 and/or E4 regions, said adenovirus comprising an exogenous or heterologous nucleic acid molecule, Pg. 7, Ln. 10-12), wherein the one or more foreign nucleic acid sequences of the engineered virus are introduced into the target skin cells within the skin to produce genetically modified skin cells (where skin-targeted non-invasive gene delivery can achieve localized transgene expression in the skin, Pg. 6, Li. 20-7), and wherein the genetically modified skin cells produce the one or more target polypeptides by expression of the one or more foreign nucleic acid sequences (said adenovirus comprising an exogenous or heterologous nucleic acid molecule, such as an exogenous or heterologous nucleic acid molecule encoding one or more influenza antigens, Pg. 7, Ln. 12-15), and wherein the one or more target polypeptides are excreted from the genetically-modified skin cells and are introduced systemically within the subject (by contacting skin of an animal with a vector in an amount effective to induce a response, e.g., an immune response, such as systemic immune response or therapeutic response, in the animal, Pg. 8, Ln. 24-23).
Claim 3: UAB discloses the method of claim 1, and further discloses wherein the administering the engineered virus comprises topically applying a formulation comprising the engineered virus to skin of the subject (comprising topically administering a vector that comprises and expresses a nucleic acid molecule encoding a gene product that induces or stimulates the response, wherein the nucleic acid molecule is heterologous and/or exogenous with respect to the host, Pq. 7, Ln. 6-9).
Claim 4: UAB discloses the method of claim 1, and further discloses wherein the genetically modified skin cells are long-lived and non-replicating (where antigen genes delivered onto the surface of the skin could diffuse into deep tissues and express antigens in (viz. long-lived and non-replicating) cells beyond epidermis, Pg. 42, Ln. 28-30).
Claim 5: UAB discloses the method of claim 1, and further discloses wherein the polypeptide is a therapeutic agent (contacting skin of an animal with a vector in an amount effective to induce a response, e.g., an immune response such as systemic immune response or therapeutic response, in the animal, Pg. 8, Ln. 24-23).
Claim 6: the virus is genetically modified because it contains the transgene, as well as the option of modified E1 and/or E3 and/or E4 regions (SUPRA).
Claim 7: adenovirus is non-integrative (e.g., p. 7).
Claim 9: UAB discloses the method of claim 1, and further discloses wherein the one or more target polypeptides is an antibody or nanobody (where compositions and methods for making and using vectors include methods for producing gene products and/or immunological products and/or antibodies in vivo, Pg. 16, Ln. 4-3).
Claim 10: UAB discloses the method of claim 1, and further discloses wherein the genetically modified skin cells produce the one or more target polypeptides over a sustained period of time (to detect transgene expression from genetic vectors delivered by a bandage, the skin was assayed for luciferase, and while the results show substantial variation, transgene expression in the skin was achievable using adhesive bandages, Pg. 35, Ln. 11-45, Table 1; where detection of transgene expression from genetic vectors delivered by a bandage, and the skin was assayed for luciferase, where incubation time was {sustained for} 18 hours, with 1,360,006 LU per cm2 skin, Pg. 48, Table 1).
Claim 11: UAB discloses the method of claim 1, and further discloses wherein the genetically modified skin cells produce the one or more target polypeptides over a sustained period of time to provide immunity against a target disease (to demonstrate that animals could be vaccinated with non-invasive adhesive bandages, sera from tail bleeds were assayed for anti-CEA antibodies two months after adhering bandages containing AdCMV-hcea onto the skin of mice, and as shown in Figure 7, anti-CEA antibodies were detected in 100% or 10/10 of mice that received non-invasive vaccines through adhesive bandages, Pg. 35, Ln. 15-19).
Claim 12: UAB discloses the method of claim 1, and further discloses wherein the genetically modified skin cells produce the one or more target polypeptides over a sustained period of time (to demonstrate that animals could be vaccinated with non-invasive adhesive bandages, sera from tail bleeds were assayed for anti-CEA antibodies two months after adhering bandages containing AdCM-hcea onto the skin of mice, and as shown in Figure7, Pg.35, Ln.15-19) to provide immunity against one or more target antigens (and anti-CEA antibodies were detected in 100% or10/10 of mice that received non-invasive vaccines through adhesive bandages, Pg.35, Ln.15-19). 
Claim 13: UAB discloses the method of claim 1, and further discloses wherein the one or more target polypeptides are introduced systemically within the subject by introduction into a circulatory system of the subject (to demonstrate that animals could be vaccinated with non-invasive adhesive bandages, sera from tail bleeds were assayed for anti-CEA antibodies two months after adhering bandages containing AdCMV-hcea onto thes kin of mice, and as shown in Figure 7, anti-CEA antibodies were detected in 100% or 10/10 mice that received non-invasive vaccines through adhesive bandages, Pg. 35, Ln. 15-18).
Claim 14: UAB discloses the method of claim 1, and further discloses wherein the subject is a animal, wherein the animal can advantageously be a mammal, Pg. 3, Ln. 5-6). 
Claim 15: UAB discloses the method of claim 1, and further discloses wherein the subject is a human (wherein the animal can advantageously be a mammal, such as a human, Pg. 3, Ln.5-6; where a vector can be non-invasively administered to a {human} patient, Pg. 17, Ln. 15-16). 
Claim 16: UAB discloses the method of claim 1, and further discloses wherein the skin cells are human skin cells (although NIVS could reproducibly elicit systemic immune responses in mice, as shown in Figures 12 and 13, it may not be possible for NIVS to immunize humans if transdermal diffusion of vectors should be required for vaccination to occur, because human skin is thicker than its murine counterpart, however nonetheless non-invasive vaccine patches may be able to immunize humans or other animals with thick skin if all that is required is a transient but productive wave of antigen expression in cells within the outer layer of skin, and in order to address these Issues, we have immunized a pigtail macaque by AdCMV-PR8.ha in a non-invasive mode, as shown in Figure 14, wherein the immunized animal produced antibodies against HA in 4 weeks, Pg. 42,La. 3-11).
Claim 24: absent reason to believe otherwise, skin progenitor cells are so transduced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-16, 24, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over UAB as applied to claims 1, 3-7, 9-16, and 24, above, and further in view of Abaitua, et al. (2013) “Polarized cell migration during cell-to-cell transmission of herpes simplex virus in human skin keratinocytes”, Journal of Virology, 87(14): 7921-32.
As shown above, the various aspects are anticipated by, and thus, are also obvious over the base reference.  However, the aspects of HSV and cell-to-cell transmission is not taught.  While not limiting their viruses to adenoviruses, UAB relies on the art for which viruses to utilize.
On the other hand, Abaitua is in the field of virus transmission (p. 7921, col. 1, paragraph 1) and teaches an engineered virus transmitted in vivo between target skin cells to create more transfected skin cells producing more target polypeptides in skin (in skin cells in the presence of neutralizing antibnody, HSV infection did propagate between cells, but did not show typical cytocidal plaque formation as other cells, instead forming a distinct bunched cluster(s) with distinctive surrounding area in which uninfected cells align with oriented fashion, with abundant virus intercellular transmission, p. 7921-22; to investigate the altered plaque formation in HaCaT cells, we used HSV-1[17].ICPO-yfp, a version of HSV-1[17] that expresses the immediate early protein ICP0 fused to the autofluorscent protein YFP, p. 7923, col. 1, paragraph 3; wherein recent results show that there are processes involved in cell-to-cell transmission that had previously been unrecognized, such as virus surfing in vaccinia virus plaque formation, or the induction of polarized cell-to-cell connections, or possible intercellular transmission via nanotubes, p. 7929. Col. 1, paragraph 2; where, although infection produces extracellular virus which disseminates to surrounding cells, the majority of HSV remains cell-associated and transmits across cell junctions despite the presence of extracellular virus-neutralizing antibody, which otherwise neutralizes extracellular virus, p. 7929, col. 2, paragraph 1; where HSV spread can be shown in different cell lines, as shown by ultrastructural characterization of HSV plaques in HaCaT cells, where features illustrated as shown include extracellular virions, nucleocapsids, and tight cell junctions, p. 7938, fig 6; furthermore showing numerous assembled virions present between these connections, p. 7928, col. 1, paragraph 1, Figure 6c, panel 2, lower inset).  
It would have been obvious to UAB with the virus vector of Abaitua at the time of invention. The Artisan would have done to increase the targeted skin cells via intercellular transmission and monitor transmission and cell migration.  The Artisan would expect success, as the components are utilized for art recognized purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-16, 24, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over UAB as applied to claims 1, 3-7, 9-16, and 24 above, and further in view of Gorell, et al. (2014) “Gene Therapy for Skin Diseases”, Cold Spring Harbor Perspectives in Medicine, 4: article e015149, 15 pages long (hereinafter “Gorell”).
UAB teaches the various base aspects of the invention, however, UAB does not specifically teach to utilize an AAV vector or an AAV2 vector, leaving it to the art to delineate the other vectors that may used.
Gorell teaches that AAV vectors may be utilized for skin transfection, with various beneficial characteristics (e.g., Table 1).  One specific serotype that is known in the art for use on skin is that of AAV (e.g., p. 10, col. 1, paragraph 3; p. 11, paragraph bridging columns).
Thus, at the time invention, it would have been obvious to modify UAB with AAV2 as taught by Gorell.  The Artisan would do so for the characterics of AAV, and utilize AAV2 as it was known as one serotype which may be utilized.  The Artisan would expect success, as the components are utilized for art-recognized purposes.

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9-20, 24, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over UAB as applied to claims 1, 3-7, 9-16, and 24, above, and further in view of Wang, et al. (2016) “Nanobody-derived nanobiotechnology tool kits for diverse biomedical and biotechnology applications”, International Journal of Nanomedicine, 11: 3287-3303.
As shown above, the base claims are anticipated by, and thus also obvious, over UAB.  However, UAB does not teach the use of camelid nanobodies or treating HIV-1.  Nor is the targeting of TFN-alpha with the nanobodies taught.
On the other hand, Wang teaches nanobodies for treating many diseases, including those from HIV-1 Env proteins, to treat HIV-1 (e.g., Table 4), also stating that they have the particular advantage of access to hidden epitopes (p. 3298, col. 2).  TNF targeting is also taught for therapy with nanobodies to treat arthritis (e.g., Table 4). These nanobodies are made from camelids (e.g., p. 3288, paragraph 1).
Thus, it would have been obvious to modify UAB to utilize the camelid nanobodies as taught in Wang, to fight HIV-1 infection or arthritis.  The Artisan would do so to treat it, and have better access to antigenic sites.  The Artisan would expect success, as the components are utilized for art-recognized purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9-16, and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over UAB as applied to claims 1, 3-7, 9-16, and 24 above, and further in view of U.S. Patent Application Publication No. 2003/0078499 to Eppstein.
As shown above, the base claims are anticipated by, and thus also obvious over, UAB.  However, UAB does not teach or suggest the use of ultrasound and the parameters of use claimed.
Eppstein teaches enhancing the permeability of the skin outer layer utilizing, e.g., sonic energy (e.g., ABSTRACT).  Specifically, the stratum corneum is a well-known barrier, which stops the transdermal flux of drugs or other molecules into the body (e.g., paragraph 2).  Underlying the stratum corneum is the layers of cells of the epidermis and dermis, which are viable (e.g., paragraph 3). Sonic energy, using ultrasound is used in the process of enhancing the permeability of the skin to drugs and other molecules (e.g., paragraph 8).  The sonoporation forms micropores and enhances the delivery of drugs (e.g., paragraph 12).  Eppstein uses this method of ultrasound sonoporation to assist the delivery of drugs through the stratum corneum (e.g., paragraph 24).  Such is used for the delivery of recombinant delivery of adenovirus (e.g., example 42). Use of 65 kHz is taught (e.g., paragraph 238).  About 1 watt/cm2 is taught (e.g., paragraph 259-260.  50% duty cycles, with 1 minute on, 1 off, are taught (e.g., paragraph 260).
Additionally it should be noted that Eppstein teaches the parameters may be altered according the drug and layers which need to be contacted (e.g., paragraph 24).
Thus, in light of Eppstein, the invention would be obvious. The Artisan would modify UAB to achieve the invention, in order to enhance penetration of the stratum corneum.  The Artisan would expect success, as Eppstein teaches its use and for delivery of adenovirus, through the stratum corneum.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9-16, 21-30, 34, 35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over UAB as applied to claims 1, 3-7, 9-16, and 24 above, and further in view of Segundo, et al. (2010) “Interferon-Induced Protection against Foot-and-Mouth Disease Virus Infection Correlates with Enhanced Tissue-Specific Innate Immune Cell Infiltration and Interferon-Stimulated Gene Expression”, Pathogenesis and Immunity, 84(4): 2063-77.
As shown above, the base claims are anticipated by, and thus also obvious over, UAB.  However, the aspect of delivering IFN-gamma transgene in the vector is not taught or suggested.
On the other hand, it is shown by Segundo that adenoviral vectors delivering IFNa, IFNb and IFNg produce delayed and decreased signs and viremia from FMD (e.g., ABSTRACT).
Thus, at the time of invention, it would have been obvious to make the same.  The Artisan would do so as it was already known to have beneficial effects to deliver the IFNg gene, for FMD.  The Artisan would expect success, as the components are utilized for art-recognized purposes.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633